per curiam:

En virtud de resolución nuestra de fecha 9 de noviembre de 1959 el Secretario de Justicia de Puerto Rico y el Procurador General de Puerto Rico, represen-tados por el Procurador Especial William Fred Santiago, presentaron ante este Tribunal el 9 de mayo de 1960 una querella contra Luis Acevedo Acevedo, Juez del Juzgado de Paz de Puerto Rico, Sala de Rincón, solicitando la destitución permanente del querellado .de su citado cargo o aplicarle la acción disciplinaria o correctiva que este Tribunal creyera más adecuada bajo las circunstancias concurrentes, impu-tándole como único cargo el siguiente:
“PRIMER Y UNICO CARGO — Que durante los días 15, 1'6 y 17 de agosto de 1959 mientras actuaba y desempeñaba sus funciones como Juez del Juzgado de Paz, Sala de Rincón, en ocasión de estar investigando la muerte del ciudadano Raúl Lisboa Cardona, ocurrida accidentalmente, el Juez querellado Luis Acevedo Acevedo, observó una conducta inmoral e impropia de un magistrado, consistente en que, teniendo conocimiento de que su hermano Juan Acevedo' Acevedo había sido el causante de dicha muerte, instruyó al testigo ocular de dicho accidente, señor Enrique Brignoni Cardona, para que no dijera nada hasta tanto su hermano no hablara con un abogado en -Mayagüez; y per-mitiéndole a su hermano, presunto autor del crim.en cometido, y al testigo de El Pueblo que se dirigiesen ambos a Mayagüez, regresando el querellado a la ciudad de Rincón, desde donde llamó al Fiscal del Distrito, Hon. Ramón Torres Rodríguez, una vez que su hermano y el señor Brignoni Cardona regresaron de Mayagüez, todo ello en menoscabo del prestigio, la dignidad y el buen nombre del cargo de Juez que ostenta y . de la Administra-ción de la Justicia. . . •
“Que la anterior conducta es una a todas luces inmoral e impropia y denota una total negligencia- en' el cüinpíi'miento de los deberes del querellado como magistrado investigador, cons-tituyendo además una violación a los Cánones de Ética Judicial, Números 1, 8 y 11.
“EN MERITO DE LO EXPUESTO el Secretario de Justicia, mediante la representación' que suscribe, muy respetuosamente solicita de esta Hon. Superioridad que, previo los trámites legales correspondientes, dictá Resolución déstituyéñdo permanente-*746mente al querellado o aplicándole aquella acción disciplinaria o correctiva que el Tribunal crea más adecuada bajo las circuns-tancias concurrentes.
“Habiéndose imputado en esta querella actuaciones que re-flejan una conducta inmoral e impropia de un magistrado, se solicita que mientras se sustancia esta querella, y en el ejercicio discrecional de este Hon. Tribunal, se decrete la suspensión de empleo y sueldo de dicho magistrado.”
Por nuestra Resolución del 17 del mismo mes de mayo se suspendió al querellado de empleo y sueldo hasta nueva orden de este Tribunal.
Notificado el querellado con copia de la querella contestó la misma negando específicamente los hechos alegados en el primero y único cargo que se le formuló y en contrario a los mismos alegó que durante los días 15, 16 y 17 de agosto de 1959, actuó y desempeñó con toda corrección y legalidad sus funciones como Juez del Juzgado de Paz, Sala de Rincón.
El día 20 de octubre de 1960 se designó al Hon. Alfredo Archilla Guenard, Juez Superior, para que en presencia de ambas partes y en calidad de Comisionado Especial oyera y recibiera la prueba que éstas pudieran presentarle, y para que una vez que toda la prueba fuera practicada la certifi-cara debidamente y radicara en la Secretaría de este Tribunal con sus conclusiones de hechos.
Celebrada la vista en sus méritos de la querella durante los días 6 y 12 de diciembre de 1960 dicho Comisionado Especial Hon. Alfredo Archilla Guenard elevó ante este Tribunal la transcripción de evidencia en unión a una relación de hechos que textualmente dice como sigue :
“Relación de Hechos. — COMPARECE el Comisionado Especial que suscribe y en cumplimiento de la Resolución de esa Hon. Superioridad, de fecha 20 de octubre de 1960, somete la si-guiente relación de hechos:
“(1) Que el querellado, Luis Acevedo Acevedo, para los días 15, 16 y 17 de agosto de 1959, ocupaba el cargo de juez del Juz-gado de Paz de Puerto Rico, Sala de Rincón y para dicha fecha hacían 16 años que venía ocupando dicho cargo.
*747“(2) El sábado 15 de agosto de 1959, entre doce y media y una de la tarde, ocurrió en el Bo. Calvache de Rincón, Puerto Rico, un accidente automovilístico en el cual perdió la vida el ciudadano Raúl Lisboa Cardona al ser arrollado por un auto-móvil desconocido.
“(3) El Juez querellado, acompañado del Sgto. Juan Nieves Ruperto, Comandante del puesto de la Policía de Rincón para esa fecha, intervino en la investigación de estos hechos. Llamó inmediatamente al Fiscal de Aguadilla, Hon. Ramón Torres Ro-dríguez y le informó sobre el accidente y la dificultad que se presentaba en la investigación del mismo al desconocerse el autor de los hechos. El Fiscal de Aguadilla y el querellado, con la cooperación de la Policía, continuaron la investigación del caso hasta el día 17 de agosto de 1959, cuando .quedó final-mente esclarecido.
“(4) El querellado ignoraba que el autor de los hechos que él mismo investigaba, lo era su propio hermano Juan Acevedo Acevedo, conocido por Juancho. No fue hasta el día 17 de agos-to de 1959, lunes, entre siete y siete y media de .la mañana, cuando se enteró, en su propia residencia, por voz de la señora Teresa Cardona González, sobre la participación .de su hermano en el accidente.
“(5) Juan Acevedo Acevedo, hermano del querellado, el día de los hechos, acompañado de José Enrique Brignoni Cardona, conducía un automóvil Chevrolet, modelo 1958, propiedad del señor Antonio Santos por la carretera insular núm. 2 y al llegar al Bo. Calvache arrolló al ciudadano Raúl Lisboa Cardona. No se detuvo para auxiliarlo, a pesar de que su acompañante lo re-quirió para ello. Le advirtió a su acompañante que no revelara nada de lo sucedido a las autoridades. Más tarde lo amenazó con un cuchillo para que no hablara y éste por temor y por ignorancia no reveló lo sucedido. En vista de que el caso no se descubría y que el autor de los hechos no se entregaba a las autoridades, el testigo José Enrique Brignoni Cardona de-cidió decírselo a su señora madre, doña Teresa Cardona Gon-zález y le pidió a ésta que si el lunes no se había entregado el causante, subiera al Cuartel de la Policía e informara el caso. Esta, el lunes 17 de agosto de 1959, a las siete de la mañana se personó en la residencia del querellado y personalmente le relató lo que le había informado su hijo la noche anterior.
“(6) El querellado ya enterado salió a la calle y se encon-tró con el Sgto. Juan Nieves Ruperto, no le informó de lo que *748se acababa de enterar sobre el caso que ambos investigaban, pero en cambio le pidió su automóvil prestado, el cual usó más tarde para ir en busca de su hermano. Entre ocho y treinta a nueve de la mañana pasó por Rincón de viaje hacia Aguadilla el Capitán Emilio Quiñones Guardiola, quien actuaba ese día como Comandante de la Policía en la Zona de Mayagüez y se detuvo para preguntarle al querellado el estado de la investi-gación de este caso. El querellado se limitó a decirle que tenía una buena pista y nada le informó sobre lo que ya sabía con relación a su hermano Juancho. Luego fue en busca de su her-mano y no le encontró en la casa de su señora madre. Allí se enteró que se encontraba trabajando en la cantera del señor Antonio Santos, dueño del automóvil que ocasionó el accidente, sita en el Bo. Calvache de Rincón, Puerto Rico. En dicho sitio ■también trabajaba el único testigo ocular en el caso, José Enrique Brignoni Cardona. ' Fue a la cantera y allí se vio en primer lugar con dicho testigo dé cargo y con él comprobó que era su hermano él autor de los hechos. Se hizo acompañar de Brignoni hasta el lugar en donde se encontraba su hermano y al verlo le dijo: “Aquí se'sabe que el que mató ese señor fuistes tú vamos al cuartel”. El querellado hizo que ambos subieran al automóvil y salió con destino al Cuartel de la Policía de Rincón. Abandonaron la cantera entre ocho y media a nueve menos cuarto de la mañana.
“(7) En el trayecto hacia Rincón, el supuesto acusado, Juan Acevedo Acevedo, se dirigió a su hermano el querellado y le dijo que él no se entregaría en el Cuartel hasta tanto no se orientara con un abogado; que quería ir a ver a Paco (Francisco Acevedo Acevedo) su hermano mayor que vivía en Mayagüez para que lo orientara y lo llevara a ver un abogado. El juez querellado de-tuvo la marcha del vehículo para que éste se desmontara y le dijo: “Quédate y vete, para que te orienten” y le sugirió el nombre de varios abogados de Mayagüez, entre éstos a un tal Báez García.
“(8) El querellante siguió su marcha hacia el Cuartel con el único testigo ocular de los hechos. Un poco más adelante el testigo Brignoni, por miedo a que le hicieran ‘una trampa’ y ‘me echaran el caso a mí’, le dijo al querellado que él también quería ir a Mayagüez para que el abogado de Juancho también lo orientara a él. El querellado permitió que el único testigo ocular que incriminaba a su hermano fuera a Mayagüez con el *749supuesto acusado para ser asesorado por el abogado de éste. Instruyó al testigo para que regresara temprano al Cuartel de la Policía de Rincón y le dijo que no dijera nada hasta que su hermano Juan Acevedo Acevedo regresara al Cuartel. La ac-tuación del querellado permitió que ambos, el acusado y el único testigo que podía incriminarle fueran a Mayagüez y allí fueran asesorados por un abogado.
“(9) El querellado regresó a Rincón y fue entonces, que por primera vez, le informó al Sgto. Nieves Ruperto sobre la nueva pista que tenía en el caso y le instruyó para que le avisara al Fiscal de Aguadilla. El Fiscal no fue localizado, ya que se en-contraba, desde las nueve de la mañana, investigando este mismo caso en la Base Ramey de Aguadilla. Regresó a su oficina en la fiscalía entre once y once y media de la mañana.
“(10) A las once y media de la mañana de ese día 17 de agosto de 1959, lunes, el querellado llamó al Fiscal de Aguadilla y habló con él por teléfono informándole que su hermano Juan Acevedo Acevedo había sido el causante de esa muerte y se en-contraba detenido en el Cuartel de la Policía de Rincón. El Fiscal salió inmediatamente hacia dicho Cuartel y allí encontró al acusado y demás testigos.
“(11) El testigo de cargo, José Enrique Brignoni Cardona, fue instruido por el abogado del acusado para que mintiera tratando de explicar la razón por la cual se dejó abandonada en la carretera a la víctima del accidente. El Fiscal tardó como una hora en convencer al testigo para que dijese la verdad. El testigo finalmente dijo, lo que él mismo se ha dado en llamar, la verdad del caso.
“(12) El caso fue sometido para la determinación de causa probable al Juez de Paz de Moca, Hon. Eduardo Loperena, quien acusó a Juan Acevedo Acevedo, hermano del querellado, por Ho-micidio Involuntario. El acusado ingresó en la cárcel y fue libe-rado mediante la prestación de la correspondiente fianza.
“(13) La actuación del querellado, al permitir que el único testigo de cargo visitara al abogado del acusado para que lo orientara antes de ser entrevistado por el Fiscal del Distrito, puso en grave riesgo los intereses del Estado en este caso.
“Mayagüez, Puerto Rico, a 6 de febrero de 1961.
“Respetuosamente sometido,
“(Fdo.) Alfredo Archilla Guenard,
Comisionado Especial.”
*750El querellado formuló ciertas objeciones a dicha relación de hechos que declaramos sin lugar por nuestra resolución de 24 de marzo último. Concedido a las partes un término simultáneo de veinte días para radicar sus alegatos sobre los méritos del caso, únicamente el Procurador General ha ra-dicado el suyo, no habiéndolo radicado el querellado, a pesar de haber transcurrido con exceso el término que se le concedió para hacerlo, y del cual él no solicitó prórroga.
Un examen cuidadoso de la transcripción de la evidencia revela que todas las determinaciones y conclusiones sobre los hechos sometidas en el informe del Comisionado Especial son correctas y están ampliamente sostenidas por la prueba pre-sentada ante él.
Este Tribunal considera que el cargo formulado al quere-llado ha sido probado y los actos que lo constituyen, realizados por el querellado en cumplimiento de sus deberes como Juez del Juzgado de Paz, Sala de Rincón, constituyen la conducta inmoral que proscribe la sección 24 de la Ley Núm. 11 de 24 de julio de 1952, tal como fue enmendada por la Ley Núm. 60 de 19 de junio de 1959, y bajo las circunstancias concu-rrentes consideramos que la pena más adecuada aplicables es la destitución permanente del querellado de su cargó de Juez del Juzgado de Paz.

Se decretará la destitución permanente del querellado Luis Acevedo Acevedo de su cargo de Juez del Juzgado de Paz desde la fecha de nuestra resolución suspendiéndole de empleo y sueldo.

Los Jueces Asociados señores Pérez Pimentel y Serrano Geyls no intervinieron.